DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10, 12-13, and 15-21 are objected to because of the following informalities:  
Claim 9, line 4: “the first end of the body” should read --a first end of the body--
Claim 9, line 6: “the needle tip” should read --a needle tip--
Claim 9, line 12: “the first end of the needle seat” should read --a first end of the needle seat--
Claim 9, line 13: “the circumferential direction” should read --a circumferential direction--
	Claim 10, line 4: “the ejected blood taking needle” should read --the blood taking needle that has been ejected--
Claim 12, line 2: “the surface” should read --a surface--
Claim 12, lines 2-3: “the abutting end portion” should read --an abutting end portion--
Claim 13, line 2: “the second end of the needle seat” should read --a second end of the needle seat--
Claim 13, line 2: “the movement position” should read --a movement position--
Each of claims 15-20, line 2: “the axial distance between the two ends” should read --an axial distance between two ends--
	Each of claims 15-20, line 3: “the magnitude” should read --a magnitude--
	Claim 21, line 3: “the first end of the head cap” should read --a first end of the head cap--
Claim 21, line 4: “the second end of the head cap” should read --a second end of the head cap--
Claim 21, line 5: “the first end of the tail cap” should read --a first end of the tail cap--

Claim 21, line 8: “the needle tip” should read --a needle tip--
Claim 21, line 15: “the first end of the needle seat” should read --a first end of the needle seat--
Claim 21, line 16: “the circumferential direction” should read --a circumferential direction--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (TW M494592U) in view of Nobue (WO 2006118224).
Yang, in a related field of endeavor, teaches (Figures 1A-1C and Figure 2-3) a blood collection pen, comprising a housing (10) having a first and second end (i.e., body); a pen sleeve (11) (i.e., head cap) provided at the first end opening (101), wherein a first end of the pen sleeve is provided with needle outlet hole (see Figures 8-9, needle outlet hole defined as space where needle is exposed from) (Page 7, lines 1-6), and a second end of the pen sleeve connected to the first end of the housing (10); needle seat (20) and blood taking needle (71), wherein the needle seat is provided in the housing (10), the blood taking needle is provided to the needle seat, and the needle tip of the blood taking needle is adapted to extend out from the needle outlet hole (see Figures 8-9, needle outlet hole defined as space where needle is exposed from) (Page 7, lines 1-6); a firing mechanism (30) (i.e., driving core), which is connected to the needle seat via second limiting unit (22) and is thus adapted to drive the needle seat to move toward the needle outlet hole; a firing force providing unit (i.e., driving spring) for providing a trigger elastic force for the firing mechanism (30), wherein the first end of the needle seat is provided with fins (24) (i.e., elastic arms) that are evenly distributed in the circumferential direction. (Page 4, paragraph 2 of Machine Translation).
However, Yang, does not teach “wherein the elastic arms elastically abut against an inner wall of the head cap or an annular wall provided in the head cap.”  
Nobue, in a related field of endeavor teaches (Figures 9A) a lancet body (203) which holds the needle (i.e., needle seat), with elastic arm means (302) deformed in the center or outward direction of the lancet body, wherein the elastic arms abut against an inner wall of the head cap (202). (Paragraphs [0052], [0064]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to provide “wherein the elastic arms elastically abut against an inner wall of the head cap or an annular wall provided in the head cap” Nobue.  Doing so may provide a locking mechanism that improves that safety of the puncture needle. (Paragraphs [0048], [0075]).
Regarding claim 21, Yang teaches (Figures 1A-1C and Figure 2-3) a blood collection pen, comprising a housing (10) (i.e., body); a pen sleeve (11) (i.e., head cap) provided at the first end opening (101), wherein a first end of the pen sleeve is provided with needle outlet hole (see Figures 8-9, needle outlet hole defined as space where needle is exposed from) (Page 7, lines 1-6), and a second end of the pen sleeve connected to the first end of the housing (10); a knob (62) (i.e., tail cap) wherein the first end of the tail cap is connected to the second end of the housing (10); needle seat (20) and blood taking needle (71) (i.e., a needle core assembly, at least a part of which is axially guided and located in the body), wherein the needle seat is provided in the housing (10), the blood taking needle is provided to the needle seat, and the needle tip of the blood taking needle is adapted to extend out from the needle outlet hole (see Figures 8-9, needle outlet hole defined as space where needle is exposed from) (Page 7, lines 1-6); a firing mechanism (30), which is connected to the needle seat via second limiting unit (22), (i.e., trigger assembly, having a driving core acting on the needle seat), and is thus adapted to drive the needle seat to move toward the needle outlet hole based on a trigger operation; a firing force providing unit (i.e., driving spring) for providing a trigger elastic force for the firing mechanism (30), wherein the first end of the needle seat is provided with fins (24) (i.e., elastic arms) that are evenly distributed in the circumferential direction. (Page 4, paragraph 2 of Machine Translation).
However, Yang, does not teach wherein “the elastic arms elastically abut against an inner wall of the head cap or an annular wall provided in the head cap.”  
Nobue, as previously discussed, teaches (Figures 9A) a lancet body (203) which holds the needle (i.e., needle seat), with elastic arm means (302) deformed in the center or outward direction of the lancet body, wherein the elastic arms abut against an inner wall of the head cap (202). (Paragraphs [0052], [0064] of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to provide wherein “the elastic arms elastically abut against an inner wall of the head cap or an annular wall provided in the head cap” of Nobue.  Doing so may provide a locking mechanism that improves that safety of the puncture needle. (Paragraphs [0048], [0075] of Machine Translation).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue, further in view of Sato (WO 2010050350).
Regarding claim 10, Yang in view of Nobue teaches all of the limitations of the claimed invention except “wherein the lancet device further comprises a return spring, and the return spring is adapted to abut against between the head cap and the needle seat to provide an elastic force for retracting the ejected blood taking needle into the head cap.”
Sato, in a related field of endeavor teaches (Figures 4, 20-24), a puncture needle comprising a return spring (60) abutted against between the head cap (20) and the needle holder (Figures 7 and 8), wherein the puncture needle is withdrawn from the puncture site by the repulsion of the return spring by repelling the piston in the direction opposite to the puncture direction (i.e., to provide an elastic force for retracting the ejected blood taking needle into the head cap). (Page 2, lines 13-17; Page 14, lines 33-34 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill “wherein the lancet device further comprises a return spring, and the return spring is adapted to abut against between the head cap and the needle seat to provide an elastic force for retracting the ejected blood taking needle into the head cap.”  Doing so may provide a mechanism that improves that safety of the puncture needle. 
Regarding claim 11, Nobue, as previously discussed, teaches (Figure 9A) elastic arm means (302) deformed in the center or outward direction of the lancet body, wherein the elastic arms abut against an inner wall of the head cap (202) (i.e., the elastic arms elastically abut against the annular wall provided in the head cap in an elastic abutting manner). (Paragraphs [0052], [0064] of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to provide “ the elastic arms elastically abut against the annular wall provided in the head cap in an elastic abutting manner.”  Doing so may provide a locking mechanism that improves that safety of the puncture needle. (Paragraphs [0048], [0075] of Machine Translation).
Sato, as previously discussed, teaches (Figures 4, 20-24), the return spring (60) is disposed in the vicinity of the end cap (20), between the annular wall and the inner wall of the head cap. The end portion on the front end side of the return spring (60) abuts on a fixing ring, while the end portion on the rear side abuts on the abutment surface (41) of the piston (40) (i.e., a space adapted to accommodate the return spring is defined between the annular wall and the inner wall of the head cap).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to provide “a space adapted to accommodate the return spring is defined between the annular wall and the inner wall of the head cap.”  Doing so accommodates for a mechanism that improves that safety of the puncture needle. 
Regarding claim 12, Sato illustrates (Figures 15-17) the surface of the injector section (110) (i.e., needle seat) comprising needle (30) is pushed into a planar holding portion (46) of the piston (40). The piston (40) and a first collar portion (41) having an abutting surface (41) a with which an end portion on the rear side of the return spring (60) abuts on an outer peripheral surface on the front end side (i.e., abutting against the return spring is a plane, and the abutting end portion of the return spring and the plane form surface contact). (Page 5, paragraph 5 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “wherein the surface of the needle seat abutting against the return spring is a plane, and the abutting end portion of the return spring and the plane form surface contact” of Sato. Doing so provides an orthogonal surface to the moving axis of the piston. (Page 5, paragraph 6 of Machine Translation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue, further in view of Swenson (CN 101431936).
Regarding claim 13, Yang in view of Nobue teaches all of the limitations of the claimed invention except “a stop block provided at the second end of the needle seat, and the stop block cooperates with a corresponding blocking surface in the lancet device to define the movement position of the needle seat toward the needle outlet hole.”
Swenson, in a related field of endeavor, teaches (Figures 3-5) a blood collection assembly with a needle seat (12) comprising an anti-rotation element (64), comprising a small block (66) (i.e., stop block). In addition, the receiving port for receiving and abutting the block (66) is defined by a corresponding pocket portion (68) (i.e., corresponding blocking surface). The small block (66) of the outer surface, for example, can be round, for proper insertion in the notch part (68). Therefore, when assembled, the anti-rotation element (64) and block (66) establish an anti-rotation structure to prevent the needle seat (12) from rotating and defines movement position of the needle seat toward the needle outlet hole. (Page 9, paragraph 1 of Machine Translation).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “a stop block provided at the second end of the needle seat, and the stop block cooperates with a corresponding blocking surface in the lancet device to define the movement position of the needle seat toward the needle outlet hole” of Swenson. Doing so provides an alignment mechanism in the support of the needle seat, so that the piercing tip of the needle sleeve intravenous injection end is oriented to a predetermined position. (Page 5, paragraph 2 of Machine Translation).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue and Swenson, further in view of Hans (CN 100370950).
Regarding claim 14, Yang in view of Nobue and Swenson teaches all of the limitations of the claimed invention except “wherein the stop block comprises an elastomer.” 
Hans, in a related field of endeavor, teaches that the lancet body be made of elastic material in the needle tip region of the lancet needle (e.g., needle seat, stop block). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue and Swenson to provide “wherein the stop block comprises an elastomer” of Hans.  Doing so provides a resilient material that tightly seals the needle tip of the lancet needle and is impenetrable to bacteria. (Page 6, lines 8-35 of Machine Translation).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue, further in view of Davison (WO 0113794).
Regarding claim 15, Yang in view of Nobue and Swenson teaches all of the limitations of the claimed invention except “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force.” 
	Davison, in a related field of endeavor, teaches (Figure 7) a medical skin piercing device comprising a barrel portion (12), lancet holder (16), and a helical drive spring (38), that reacts against a force adjuster (39) (i.e., elastic force adjustment unit). The rear end of the spring acts against force adjuster (39) adjustable axially of the barrel, so that the spring can be more or less compressed before release, causing the hammer to act with greater or lesser force on the lancet. For example, the force adjuster (39) may be operated by being turned one way to move the adjuster forwards and increase the initial spring force, and the other way to move the adjuster rearwardly and reduce that initial force (i.e., adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force). (Abstract; Page 7, lines 2-5; Page 8, lines 20-24).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force” of Davison.  Doing so provides a mechanism that can cope with variations related to the thicknesses in skin. (Page 1, lines 12-15). 
Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue and Sato, further in view of Davison.
Regarding claim 16, Yang in view of Nobue and Sato teaches all of the limitations of the claimed invention except “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force.” 
	Davison, in a related field of endeavor, teaches (Figure 7) a medical skin piercing device comprising a barrel portion (12), lancet holder (16), and a helical drive spring (38), that reacts against a force adjuster (39) (i.e., elastic force adjustment unit). The rear end of the spring acts against force adjuster (39) adjustable axially of the barrel, so that the spring can be more or less compressed before release, causing the hammer to act with greater or lesser force on the lancet. For example, the force adjuster (39) may be operated by being turned one way to move the adjuster forwards and increase the initial spring force, and the other way to move the adjuster rearwardly and reduce that initial force (i.e., adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force). (Abstract; Page 7, lines 2-5; Page 8, lines 20-24).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force” of Davison.  Doing so provides a mechanism that can cope with variations related to the thicknesses in skin. (Page 1, lines 12-15). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue and Swenson, further in view of Davison. 
Regarding claim 19, Yang in view of Nobue and Swenson teaches all of the limitations of the claimed invention except “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force.” 
	Davison, in a related field of endeavor, teaches (Figure 7) a medical skin piercing device comprising a barrel portion (12), lancet holder (16), and a helical drive spring (38), that reacts against a force adjuster (39) (i.e., elastic force adjustment unit). The rear end of the spring acts against force adjuster (39) adjustable axially of the barrel, so that the spring can be more or less compressed before release, causing the hammer to act with greater or lesser force on the lancet. For example, the force adjuster (39) may be operated by being turned one way to move the adjuster forwards and increase the initial spring force, and the other way to move the adjuster rearwardly and reduce that initial force (i.e., adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force). (Abstract; Page 7, lines 2-5; Page 8, lines 20-24).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force” of Davison.  Doing so provides a mechanism that can cope with variations related to the thicknesses in skin. (Page 1, lines 12-15). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Nobue Swenson, and Hans, further in view of Davison. 
Regarding claim 20, Yang in view of Nobue, Swenson, and Hans teaches all of the limitations of the claimed invention except “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force.” 
	Davison, in a related field of endeavor, teaches (Figure 7) a medical skin piercing device comprising a barrel portion (12), lancet holder (16), and a helical drive spring (38), that reacts against a force adjuster (39) (i.e., elastic force adjustment unit). The rear end of the spring acts against force adjuster (39) adjustable axially of the barrel, so that the spring can be more or less compressed before release, causing the hammer to act with greater or lesser force on the lancet. For example, the force adjuster (39) may be operated by being turned one way to move the adjuster forwards and increase the initial spring force, and the other way to move the adjuster rearwardly and reduce that initial force (i.e., adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force). (Abstract; Page 7, lines 2-5; Page 8, lines 20-24 ).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang as modified by Nobue to provide “an elastic force adjustment unit for adjusting the axial distance between the two ends of the driving spring to adjust the magnitude of the trigger elastic force” of Davison.  Doing so provides a mechanism that can cope with variations related to the thicknesses in skin. (Page 1, lines 12-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        12/15/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791